  Case 2:19-cv-00651-MHT-CSC Document 25 Filed 03/30/20 Page 1 of 3
       Foi TJe /i71-6/6//e
                 gt-ba_77?a_,


                                                         E              WED-
                            1/2/11/i/e-1010 MAR 30                            A 8: 50
                                           .,,.... . .
                                                  , r_        r,               ,
                                           :.._      .,. L rii \ Uki:. 1     T. CLK
                                                         .. .. -   ! t'_, tCOURT
                                                                        . JOT t
       -- erZe.0
  1 ___/W                    61722        4-f/                                    _/ j.C
                                                                                     - 9 (
    /-2-                 ofdia-kliV6S-1i?                                    ,'/9e
                                                                     77,dfag.6.  ,--

  ji:ea
           77:zes)
   _az/      „ac
      ,adssr:pdate         dize.
     M _ehrod/C        Ex2//co/ //.71.°
                 e ei/?6-           iac-kci
                             eXhfec./     eYZ
                ,h'eac      C539

                        of'c//;/'
                        JaCv/i/e,



                                                         /?‘,?%e
                                     1/    r/
                                           ,   ,47gS 6:// r/
                                             1fr
                                                                                          /(1
 me e                                ?_fee                                      e       '-)/ 6
                                                                                             ,7
(4- /12aize               e           a-rd/E‘ca/ni‘p
     Case 2:19-cv-00651-MHT-CSC Document 25 Filed 03/30/20 Page 2 of 3




----"
  P"P          /,
                1/sal      Ziarl}t          ?                  S"-7
                                                          4


/
,   r A7      171-       .0e7--M                   0                  a
                h279S.7 176/ ,c7w
           /7 /SY         /19) i 37
           1     17/ /72i
                                                       .7317-

           ?/(IIPcy                            Y)9
                               Case 2:19-cv-00651-MHT-CSC Document 25 Filed 03/30/20 Page 3 of 3




                                                            • BIRMINGRAM
 Bernetta L Willis
P.O.Box 4000
                                                               AL 350
Federal Correctional histitutio
                                n
                                                              ---1:36 MAR 20
Alicevitie                                                    PM 4 L
Alieeville, AL 35442
United States




                                                         1 1 880-002r,_>
                                                              District Court
                                                              1 Church ST
                                                              Montgornery, AL 36104
                                                              United States




                                              C4-40,
                                                   4 PO i
